,947DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    Applicants’ amendment and response of 1/26/2022 are acknowledged. Claims 1, 4-8 have been amended. Claims 2-3 have been canceled. New claim 9 has been added.

Status of Claims
3.    Claims 1,4-9are pending in this application.  Claims 1, 4-8 have been amended. Claims 2-3 have been canceled. New claim 9 has been added.   Claims 6-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention there being no allowable generic or linking claim. Election was made with traverse in the reply filed on 7/31/2021. Claims 1, 4 -5 and 9   are under consideration. 
Rejections Moot
4.      Rejection of claims 2-3 under 35 U.S.C. 101, made in paragraph 10 of the office action mailed 10/26/2021 is withdrawn in view of cancelation of said claims.
5.       Rejection of claims 2-3 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the biological deposit requirement, made in paragraph 12 of the office action mailed 10/26/2021 is withdrawn in view of cancelation of said claims.
6.       Rejection of claims 2-3 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, scope of enablement, made in paragraph 13 of the office action mailed 10/26/2021 is withdrawn in view of cancelation of said claims.

Rejections Withdrawn 35 U.S.C. 103

7.       Rejection of claims 1 and 4-5 under 35 U.S.C. 103 as being un-patentable over 
Alaniz et al., Journal of Immunology, vol.179, no. 11, 2007 (art of record 1449), in view of Grandi et al. (US 20150231232), made in paragraph 14 of the office action mailed 10/26/2021 is withdrawn in view of applicants’ amendment and response of 1/26/2022. 
Rejections Maintained

Claim Rejections - 35 USC § 101
8.        Rejection of claims 1, 4- 5 under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter is maintained. Newly added claim 9 is also rejected under 35 U.S.C. 101.
    Based upon an analysis with respect to the claim as a whole, claims 1, 4- 5 and 9 are determined to be directed to natural products. The rationale for this determination is explained below.
    Claims 1, 4- 5 and 9 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claims as a whole, claims 1, 4- 5and 9 are determined to be directed to a natural product and do not recite something “significantly different” than the natural product. Natural products are “judicial exemptions”. The rationale for this determination is explained below: 
     Claims 1, 4- 5 and 9 are drawn to a vaccine comprised of isolated Outer Membrane Vesicles (OMVs) taken from two - different strains of typhoidal Salmonella species. 
The claimed invention is directed to a vaccine which is just a mixture of OMVs and multiple Salmonella species without significantly more. The claim(s) recite(s). This judicial exception is not integrated into a practical application because product is just a mixture of multiple Salmonella species. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because product is just a mixture of multiple Salmonella species.  See example 14 about bacterial strain mixtures.
      Neither the OMVs nor the Salmonella strains are “markedly different” in structure than the naturally occurring OMVs and Naturally occurring Salmonella species. Outer membrane vesicles (OMVs) are found in a variety of bacterial species. Thus, all of the ingredients are therefore not markedly different from their counterparts found in nature. 
These claims fail to satisfy the non-naturally occurring requirement. Additionally, the product claims as a whole do not recite something significantly different from the judicial exceptions because the additional components do not impose meaningful limits on the claim scope therefore substantially all practical applications of the judicial exception are covered.  Furthermore, the additional elements in dependent claims the unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012). The unpatentability of natural products was confirmed by the U.S. Supreme Court in Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U. S. (June 13, 2013).  Also see the December 4, 2014 and May 4, 2016 Guidance for Determining Subject Matter Eligibility of Claims Reciting or Involving Laws of Nature, Natural Phenomena, & Natural Products (the Guidance). 
Based upon consideration of all of the relevant factors with respect to the claim as a whole, the claims are held to claim a law of nature and natural products, and are therefore rejected as ineligible subject matter under 35 U.S.C. 101.  
        Because the claims as a whole do not recite something significantly different than the natural products, i.e., the claims do not include elements in addition to the judicial exceptions that add significantly more to the judicial exceptions and also do not include features that demonstrate that the recited products are markedly different from what exists in nature, the claims as a whole is directed to non-statutory subject matter.

Applicants’ Arguments and Office Response
9.      Applicant's arguments filed 1/26/2022 have been fully considered but they are not persuasive. Applicants argue:
    claim 1 has been amended to recite: A vaccine for enteric fever, comprised of a consortium comprising outer membrane vesicles (OMVs) prepared from Salmonella Typhi C-6953 and Salmonella paratyphi A C- 6915, wherein Salmonella Typhi C-6953 and Salmonella paratyphi A C-6915 are present in a ratio of 1:1, wherein the consortium comprises unmutated proteins of Salmonella Typhi C-6953 and Salmonella paratyphi A C C- 6915, wherein the consortium is free of antibiotics, excipients, and protective proteins, and wherein the consortium is prepared in absence of a minimal medium. (Emphasis added) 
As an initial point, applicant respectfully points out that currently amended claim 1, when viewed as a whole, clearly does not seek to improperly tie up any judicial exception such that others cannot practice it. Instead, amended claim 1 is focused on assembly of an enteric fever vaccine comprising a consortium of outer membrane vesicles isolated from two Salmonella strains in a specific 1:1 ratio. Accordingly, in the context of the flowchart in MPEP § 2106, subsection III, if, when viewed as a whole, the eligibility of the claim is self-evident (e.g., because the claim clearly improves the technology of enteric fever vaccines), the claim is eligible at Pathway A thereby concluding the eligibility analysis. Additionally, the elements of claim 1, when considered as a whole, are integrated into a practical application. More specifically, claim 1 recites a prepared consortium of isolated Salmonella Typhi C-6953 and Salmonella paratyphi A C-6915 outer membrane vesicles for application as a vaccine for enteric fever and is not merely “directed to” any judicial exception. Furthermore, applicant respectfully submits that the claimed consortium is a bacterial consortium comprising outer membrane vesicles prepared from Salmonella Typhi C-6953 and Salmonella paratyphi A C-6915 and is used for preparing a potent vaccine for enteric fever. The claimed consortium comprises outer membrane vesicles prepared from a mixture of Salmonella Typhi C-6953 and Salmonella Paratyphi AC-6915 mixed in a ratio of 1:1. As disclosed in paragraph [0056] of the specification, the OMVs are prepared from the culture of Salmonella Typhi C-6953 and Salmonella Paratyphi AC-6915 by using various processing steps. Applicant respectfully submits that the freely available or naturally occurring species of typhoid fever causing Salmonella species are NOT used AS IS in the present specification for making the consortium. The claimed invention is not simply a mixture of multiple Salmonella species without significantly more, as contended in the Office Action at page 4. Further, it is submitted that Salmonella Typhi C-6953 and Salmonella Paratyphi AC-6915 were procured from the culture bank of the National Institute of Cholera and Enteric Diseases (NICED) (See paragraph [0055]). As Salmonella Typhi C-6953 and Salmonella Paratyphi AC-6915 were collected from a culture bank and were readily available, Applicant submits that a deposit is not needed. Accordingly, it is respectfully requested that the rejection of claims 1-5 under 35 U.S.C. § 101 be withdrawn.
 10.           In response to Applicant's arguments filed 1/26/2022 have been fully considered but they are not persuasive. The examiner emphasizes that  the  amended claim 1 and new claim 9 are still drawn to vaccine which is just a mixture of OMVs and multiple Salmonella species  without significantly more. The claim(s) recite(s). This judicial exception is not integrated into a practical application because product is just a mixture of multiple Salmonella species. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because  product is just a mixture of multiple Salmonella species.  See example 14 about bacterial strain mixtures.
      Neither the OMVs nor the Salmonella strains  are “markedly different” in structure than the naturally occurring OMVs and Naturally occurring Salmonella species. Outer membrane vesicles (OMVs) are found in a variety of bacterial species. Thus, all of the ingredients are therefore not markedly different from their counterparts found in nature. 
These claims fail to satisfy the non-naturally occurring requirement. Additionally, the product claims as a whole do not recite something significantly different from the judicial exceptions because the additional components do not impose meaningful limits on the claim scope therefore substantially all practical applications of the judicial exception are covered. The intended use of the claims does not overcome the fact that the neither the OMVs nor the Salmonella strains  are “markedly different” in structure than the naturally occurring OMVs and Naturally occurring Salmonella species.


Claim Rejections - 35 USC § 112
11.        Rejection of claims 1, 4- 5 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an immunogenic composition, does not reasonably provide enablement for a vaccine is maintained. 
Note: Newly added claim 9 also rejected under 35 U.S.C. 112(a).
The rejection was as stated below:
 The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/or use the invention commensurate in scope with these claims. 
     Claims 1, 4-5  and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an immunogenic composition, does not reasonably provide enablement for a vaccine.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/or use the invention commensurate in scope with these claims. 
In the instant case, claims are drawn to an enteric fever vaccine. There no  examples in the specification using the vaccine. The specification only  mentioning the production of outer membrane vesicles. 
          When a compound or composition claim is limited by a particular use, enablement of that claim should be evaluated base on that limitation. See in re Vaeck, 947 F. 2d 488, 495,20 USPQ 2d 1438, 1444 (Fed Cir, 1991).
     Dorland’s Medical Dictionary (29th Edition, 2000) defines “vaccine” as “a suspension of attenuated or killed microorganisms (bacteria, viruses, or rickettsiae), or of antigenic proteins derived from them, administered for the prevention, amelioration, or treatment of infectious diseases. In the instant case the applicants invention is not enabled for the prevention, amelioration, or treatment of infectious diseases. And one skilled in the art will not be able to make/and or use the invention without undue experimentation. 
     The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
	Factors to be considered in determining whether a disclosure would require undue experimentation have been reiterated by the court of appeals in In re Wands, 8 USPQ 2d 1400 at 1404 (CAFC 1988).  
        These factors include 1) the quantity of experimentation necessary, 2) the amount of direction or guidance presented, 3) the presence or absence of working examples, 4) the nature of the invention, 5) the state of the prior art, 6) the relative skill of those in the art, and 8) the breadth of the claims.  
	Applying the above test to the facts of record,1) insufficient direction or guidance is presented in the specification with respect to vaccine, 2) there are no working examples which suggest the desired results of a vaccine against enteric fever , 3) the nature of the invention involved the complex and incompletely understood area of protective  immune responses against enteric fever,  5) the relative skill of those in the art is commonly recognized as quite high (post – doctoral level), and the lack of predictability in the field to which the invention pertains is recognized in the art as evidenced by the cited prior art.  
	In view of all of the above, in view of the lack of predictability in the art, it is determined that it would require undue experimentation to make and use the invention commensurate in scope with the claims.   

Applicants’ Arguments and Office Response
12.      Applicant's arguments filed 1/26/2022 have been fully considered but they are not persuasive. Applicants argue:
       On pages 9-10 of the October 26, 2021 Office Action, the Examiner rejected claims 1-5 under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, because allegedly the specification, while being enabling for an immunogenic composition, does not reasonably provide enablement for vaccine. Specifically, the Examiner alleged that the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/or use the invention commensurate in scope with these claims. In the instant case, the Examiner concluded that are no examples in the specification using the vaccine and that the specification only mentions the production of outer membrane vesicles.
In response, claims 1-5 have been amended as set forth above. Applicant submits that the amendments address the rejection and respectfully requests that the rejection of claims 1-5 under 35 U.S.C. § 112(a) be withdrawn.
13.      Applicant's arguments filed 1/26/2022 have been fully considered but they are not persuasive. It is the examiners position that the amended claims are still drawn to a vaccine. In the instant case, claims are drawn to an enteric fever vaccine. There no  examples in the specification using the vaccine. The specification only  mentioning the production of outer membrane vesicles. Therefore the rejection is maintained.


New Rejection Based of Amendments
Claim Rejections - 35 USC § 112
14.      The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

15.      Claims 1, 4-5 and new claim 9  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
      The claim recites the vaccine as claimed in claim 1 and 9 wherein the Salmonella strains are Salmonella Typhi C-6953 and Salmonella paratyphi A C-6915.
	The specification lacks complete deposit information for the deposit of Salmonella Typhi C-6953 and Salmonella paratyphi A C-6915. it is not clear that strains possessing the identical properties of Salmonella Typhi C-6953 and Salmonella paratyphi A C-6915. are known and publicly available or can be reproducibly isolated from nature without undue experimentation.
	Exact replication of a strain is an unpredictable event.  Although applicant has provided a written description of a method for selecting the claimed strain, this method will not necessarily reproduce cells, which are chemically and structurally identical to those claimed. Undue experimentation would be required to screen all of the possible species to obtain the claimed cells.
	Because one skilled in the art could not be assured of the ability to practice the invention as claimed in the absence of the availability of the Salmonella Typhi C-6953 and Salmonella paratyphi A C-6915., a suitable deposit for patent purposes, evidence of public availability of the Salmonella Typhi C-6953 and Salmonella paratyphi A C-6915.strains or evidence of the reproducibility without undue experimentation is required. 
Applicants note in the response submitted 1/26/2022 in noted but is not persuasive. Applicants argue: It is submitted that Salmonella Typhi C-6953 and Salmonella Paratyphi AC-6915 were procured from the culture bank of the National Institute of Cholera and Enteric Diseases (NICED) (See paragraph [0055]). As Salmonella Typhi C-6953 and Salmonella Paratyphi AC-6915 were collected from a culture bank and were readily available, Applicant submits that a deposit is not neededit is submitted that Salmonella Typhi C-6953 and Salmonella Paratyphi AC-6915 were procured from the culture bank of the National Institute of Cholera and Enteric Diseases (NICED) (See paragraph [0055]). As Salmonella Typhi C-6953 and Salmonella Paratyphi AC-6915 were collected from a culture bank and were readily available, Applicant submits that a deposit is not needed
	If the deposit has been made under the provisions of the Budapest Treaty, filing of an affidavit or declaration by applicant or assignees or a statement by an attorney of record who has authority and control over the conditions of deposit over his or her signature and registration number stating that the deposit has been accepted by an International Depository Authority under the provisions of the Budapest Treaty, that all restrictions upon public access to the deposit will be irrevocably removed upon the grant of a patent on this application and that the deposit will be replaced if viable samples cannot be dispensed by the depository is required.  This requirement is necessary when deposits are made under the provisions of the Budapest Treaty as the Treaty leaves this specific matter to the discretion of each State.  Amendment of the specification to recite the date of deposit and the complete name and full street address of the depository is required.  As a possible means for completing the record, applicant may submit a copy of the contract with the depository for deposit and maintenance of each deposit.
	If the deposits have not been made under the provisions of the Budapest Treaty, then in order to certify that the deposits comply with the criteria set forth in 37 CFR §1.801-1.809, assurances regarding availability and permanency of deposits are required.  Such assurance may be in the form of an affidavit or declaration by applicants or assignees or in the form of a statement by an attorney of record who has the authority and control over the conditions of deposit over his or her signature and registration number averring:
	(a) during the pendency of this application, access to the deposits will be afforded to the Commissioner upon request;
	(b) all restrictions upon the availability to the public of the deposited biological material will be irrevocably removed upon the granting of a patent on this application;
	(c) the deposits will be maintained in a public depository for a period of at least thirty years from the date of deposit or for the enforceable life of the patent of or for a period of five years after the date of the most recent request for the furnishing of a sample of the deposited biological material, whichever is longest; and 
	(d) the deposits will be replaced if they should become nonviable or non-replicable.
	In addition, a deposit of biological material that is capable of self-replication either directly or indirectly must be viable at the time of deposit and during the term of deposit.  Viability may be tested by the depository.  The test must conclude only that the deposited material is capable of reproduction.  A viability statement for each deposit of a biological material not made under the Budapest Treaty must be filed in the application and must contain:
	1) The name and address of the depository;
	2) The name and address of the depositor;
	3) The date of deposit;
	4) The identity of the deposit and the accession number given by the depository;
	5) The date of the viability test;
	6) The procedures used to obtain a sample if the test is not done by the depository; and 
	7) A statement that the deposit is capable of reproduction.
	 As a possible means for completing the record, applicant may submit a copy of the contract with the depository for deposit and maintenance of each deposit.
	If the deposit was made after the effective filing date of the application for patent in the United States, a verified statement is required from a person in a position to corroborate that the cell line described in the specification as filed is the same as that deposited in the depository.  Corroboration may take the form of a showing of a chain of custody from applicant to the depository coupled with corroboration that the deposit is identical to the biological material described in the specification and in the applicant's possession at the time the application was filed.
	Applicant's attention is directed to In re Lundack, 773 F.2d. 1216, 227 USPQ 90 (CAFC 1985) and 37 CFR §1.801-1.809 for further information concerning deposit practice.
16.       The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


17.       Claims 1,4-5 and 9 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
         Amended claim 1 recites a consortium comprising …..A "consortium" which has no technical meaning in the present case (an association of companies?) and is not clear . It appears that what is meant is a "composition".

Conclusion
18.       No claims are allowed.
19.    Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATOL S SHAHNAN SHAH whose telephone number is (571)272-0863.  The examiner can normally be reached on Mon-Tue, Thurs-Fri 12pm-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B. Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Khatol S Shahnan-Shah/
Examiner, Art Unit 1645
June 3, 2022



/JANA A HINES/Primary Examiner, Art Unit 1645